Citation Nr: 0007775	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 to August 
1992.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for 
hemorrhoids and sinusitis.

The Board notes that the case on appeal was remanded to the 
RO in February 1996 in order for the RO to obtain medical 
treatment records and outstanding service medical records.  
However, those records were not provided.  Accordingly, the 
Board will decide the case on the evidence of record.  


FINDINGS OF FACT


1.  There is no competent evidence linking the veteran's 
current hemorrhoids to one documented complaint of 
hemorrhoids in service many years ago or otherwise linking 
current hemorrhoids to service or to claimed continuity of 
symptomatology since service.  

2.  The existing record contains no competent diagnosis of 
sinusitis during or since service.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hemorrhoids and sinusitis are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service entrance examination report, dated in June 1977, 
shows that the veteran's sinuses, and anus and rectum were 
normal.  On the accompanying medical history the veteran 
reported that he had had sinusitis.  A treatment record, 
dated in November 1977, shows the veteran complained of sinus 
congestion and sore throat.  An increase in postnasal drip 
was noted and the ears and chest were within normal limits.  
The assessment was viral syndrome.  A record dated in July 
1978, shows the veteran complained of a running nose and 
blocked ears.  The assessment was upper respiratory 
infection.  The plan was reassurance.  An outpatient clinic 
notation, dated in December 1978, shows the veteran 
complained of hemorrhoids.  No findings were reported.  A 
treatment record, dated in March 1980, indicates the veteran 
had nasal congestion for three days.  The assessment was an 
upper respiratory infection.  Service medical examinations in 
July 1983 and August 1983 show the veteran's sinuses, and 
anus and rectum were normal.  No defects or diagnoses were 
noted.  A treatment record, dated in September 1988, shows 
the veteran's sinuses were normal.  The assessment was upper 
respiratory infection and cold medicine was prescribed.  The 
remaining service medical records show no further complaints 
of, or treatment for sinusitis or hemorrhoids.  

In a VA medical examination in December 1992, the veteran 
reported that in 1988, he developed some pain and itching in 
the rectal area.  He indicated that he had been examined by 
military physicians and they diagnosed external hemorrhoids.  
He reported treatment on an outpatient basis with Preparation 
H, which he used as necessary.  The veteran reported having 
flare-ups about once every two months.  The report indicates 
that at the time of the examination, the veteran was 
asymptomatic.  Examination revealed three small external 
hemorrhoids.  Examination of the nose, sinuses, mouth and 
throat was essentially within normal limits.  The pertinent 
diagnosis was external hemorrhoids.  



The RO, in a letter dated in May 1996, requested that the 
veteran provide the names and addresses of any medical care 
providers who had treated or evaluated him for hemorrhoids 
and/or sinusitis since separation from service, as well as 
copies of his service medical records, including his 
separation examination.  Additionally, the veteran was 
requested to submit an authorization for release of medical 
information.  He did not reply.  


The RO has made multiple attempts to obtain additional 
service medical records.  No additional records were 
forthcoming.   

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  




Hemorrhoids

The Board notes while the veteran gave a history of 
hemorrhoids at the VA examination in December 1992 and 
although he was noted to be asymptomatic at the time of the 
examination, three small external hemorrhoids were found.   
However, the veteran has provided no evidence in support of 
his claim that the documented complaint of hemorrhoids in 
1978 or the history of claimed hemorrhoids in 1988 is related 
to the current diagnosis.  Absent evidence of a nexus between 
the in-service incurrence and the current disability, the 
veteran is unable to establish a well-grounded claim.  The 
Board acknowledges that the veteran alleges continuity of 
symptomatology.  However, there is no competent evidence of a 
nexus between his current disability and his claimed 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
488 (1997).  That evidence is lacking in this case.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 
1991), even where his claims appear to be not well- grounded, 
where a veteran has identified the existence of evidence that 
could plausibly well-ground the claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341 344 (1996).  Although the 
veteran argues that he was treated on an outpatient basis in 
1988, we have service medical records from 1988 and they 
contain no entries regarding hemorrhoids.  Additionally, the 
RO has made multiple attempts to obtain additional service 
medical records without success.  Also, the Board concludes 
that the RO has advised the veteran of the evidence necessary 
to establish a well-grounded claim, and the veteran has not 
indicated the existence of any evidence that has not already 
been obtained that would well ground his claim.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Sinusitis

As noted above, a claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  
Absent proof of a present disability there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  At the outset it is 
noted that the veteran gave a history of sinusitis at the 
time of his service entrance examination; however, his 
sinuses were noted to be normal.  Thus, the presumption of 
soundness applies.  In this case, there is no competent 
diagnosis of sinusitis in the existing record.  Although 
service medical records show some upper respiratory 
complaints, the records are negative for a diagnosis of 
sinusitis.  In fact, the VA examiner who performed the 
December 1992 medical examination concluded that the 
veteran's nose, sinuses, mouth and throat were within normal 
limits.  The only evidence of record in support of the 
veteran's claim that he has sinusitis is his own statement.  
This veteran is not competent to render a diagnosis of 
sinusitis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As there is no current medical diagnosis of sinusitis, the 
claim for service connection for sinusitis is not well 
grounded.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The applicable criteria for establishing service connection 
for a particular disability are set forth above.  In this 
case, the veteran's separation examination report is 
unavailable.  Where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 38 
U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, lacking competent evidence of a current 
disability, the claim is not well grounded and the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. § 
5107(a) (West 1991).  

ORDER

Service connection for hemorrhoids is denied

Service connection for sinusitis is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

